id uilc cca_2018020217530746 number release date from sent friday february pm to cc bcc subject re sec_6521 sec_3402 f ------- we’ve addressed your issues below please let us know if you have further questions thanks issues whether sec_6521 allows an employer to offset self-employment compensation erroneously paid_by its employees against its liability for the employees’ share of fica where sec_3509 does not apply and sec_6521 applies to the employees what is the effect of the offset on the employer’s penalties and additions to tax facts a taxpayer treated certain workers as nonemployees after an examination the service determined that the workers are properly classified as the taxpayer’s employees that relief under sec_530 of the revenue act of publaw_95_600 92_stat_2885 relieving employers from fica in certain circumstances is not available and that the employer is liable for the employer and employee shares of fica sec_3509 does not apply because of evidence of intentional disregard the employer would like a credit under sec_6521 against its employee fica liability where the workers reported their compensation on their individual income_tax returns and paid self- employment compensation the period of limitations on refund of self-employment_tax is closed but the period of limitations on assessment of employee fica_taxes is open conclusions sec_6521 allows an employer to offset self-employment compensation erroneously paid_by its employees against its liability for the employees’ share of fica where sec_3509 does not apply and sec_6521 applies to the employees the applicability of sec_6521 does not affect the employer’s liability for penalties and additions to tax analysis sec_1401 imposes a tax upon each individual’s self-employment_income which is defined generally by sec_1402 as net_earnings_from_self-employment sec_3101 of the code imposes federal_insurance_contributions_act fica_taxes on an employee sec_3101 imposes social_security_tax sec_3101 imposes medicare_tax and sec_3101 imposes additional medicare_tax on higher earners i sec_3102 requires an employer to deduct and withhold from the wages of an employee the taxes imposed on the employee by sec_3101 sec_3102 makes the employer liable for those taxes although the employer is liable for the social_security and medicare taxes the employee remains ultimately liable and the service may collect the tax from either the employer or the employee karagozian v commissioner 106_tcm_22 aff'd 595_fedappx_87 2d cir ii sec_3102 provides that if an employer fails to deduct and withhold the additional medicare_tax and that tax is paid_by an employee the tax shall not be collected from the employer but the section does not relieve the employer from liability for penalties for failure to deduct and withhold there is no corollary provision for the social_security and medicare taxes sec_6656 generally imposes a penalty for the failure to timely deposit taxes sec_6521 provides that if an amount of self-employment_income is erroneously treated as wages or vice versa and correction of the error would require assessment of self-employment_tax and refund_or_credit of the fica tax imposed by sec_3101 or vice versa and the correction of the error is authorized as to one tax but prevented by rule_of law other than sec_7122 offer-in- compromise as to the other tax then the authorized amount of the adjustment with respect to the one tax is reduced by the amount of the adjustment prevented by rule_of law that would otherwise be required with respect to the other tax this rule applies only where the required assessment and refund_or_credit are for the same taxable_year bronson v commissioner 64_tcm_1254 sec_3509 generally provides in relevant part that an employer who fails to deduct and withhold from wages the employee’s fica_taxes without intentionally disregarding its obligations is limited in its liability for the employee’s fica_taxes to twenty percent of the amount determined under sec_3101 forty percent if the employer failed to file information returns without reasonable_cause sec_3509 provides in relevant part that if any part of the employer’s liability for tax is determined under sec_3509 sec_6521 shall not apply revrul_86_111 clarifies the application of sec_6521 i f the amount of the employer's liability for the employee's share of fica is determined under sec_3509 then sec_6521 cannot effect a reduction in that employer liability the only tax_liability determined under sec_3509 however is the employer's moreover sec_3509 states that the employee's liability is not to be affected by the assessment and collection of the tax determined under sec_3509 accordingly application of sec_3509 to the employer's tax_liability for the employee's share of fica does not preclude the employee from enjoying the benefit of sec_6521 if that section is otherwise available revrul_86_111 1986_2_cb_176 because sec_3509 does not render sec_6521 inapplicable to the employee it must be read to render sec_6521 inapplicable to the employer by inference absent the applicability of sec_3509 sec_6521 could otherwise be applicable to the employer thus where sec_3509 does not apply and sec_6521 applies the employer’s liability for the tax imposed by sec_3101 is reduced by the amount the employees paid as self- employment_tax although no provision of law specifically addresses the impact of the employee’s payment of social_security and medicare taxes required to be withheld by the employer on penalties applicable to the employer those penalties apply according to their terms cf sec_3102 providing no relief to employer from liability for penalties for failure to deduct and withhold additional medicare_tax where employee paid tax an employer who fails to withhold and deposit fica_taxes has failed to do so regardless of whether its employees pay those taxes and the employer therefore may still be liable for the penalty under sec_6656 i social_security and medicare are longstanding provisions whereas the additional medicare_tax was imposed by the patient protection and affordable_care_act in ii karagozian addressed liability for the taxable_year and therefore did not address the additional medicare_tax
